UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

TIMOTHY LUKE,                                         DECISION AND ORDER

                                                      Civil Case
                    Movant,                           No. 6:17-cv-06593-MAT

             -vs-                                     Criminal Case
                                                      No. 6:14-cr-06089-FPG

 UNITED STATES OF AMERICA,

                    Respondent.


I.    Introduction

      Proceeding pro se, Timothy Luke (“Luke” or “Movant”) has filed

a Motion to Vacate the Sentence pursuant to 28 U.S.C. § 2255

(“§ 2255 Motion”), alleging that he is being detained in the

custody     of   respondent,      the   United    States     of       America   (“the

Government”), pursuant to an unconstitutionally imposed sentence.

For the reasons discussed below, Long’s § 2255 Motion is denied.

II.   Factual Background and Procedural History

      On June 10, 2014, Luke appeared before Hon. Frank P. Geraci,

Jr., U.S.D.J., waived indictment, and, pursuant to a written plea

agreement, pled guilty to Count 1 of an Information charging a

violation of 21 U.S.C. § 846 (conspiracy to possess with intent to

distribute and to distribute 28 grams or more of cocaine), and to

Count   2   charging    a     violation   of     18    U.S.C.     §    924(c)(1)(A)

(possession of a firearm in furtherance of a drug trafficking

crime). The plea agreement stated that under the United States

Sentencing Guidelines (“USSG”), Petitioner’s sentencing range for

Count 1 would be a term of 151 to 188 months’ imprisonment; for
Count 2, would be a term of not less than five’ imprisonment to be

imposed consecutively to any other sentence; and in the aggregate,

would be 211 to 248 months’ imprisonment. The plea agreement also

included provision pursuant to which Luke specifically waived the

right to appeal or collaterally attack an aggregate sentence of 248

months or less. Ultimately, Judge Geraci imposed a sentence an

aggregate sentence of 190 months’ imprisonment.

     Petitioner filed a notice of appeal in the United States Court

of Appeals for the Second Circuit. On June 30, 2015, appellate

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), arguing that there were no nonfrivolous issues to be

argued on appeal. Appellate counsel also filed a motion to be

relieved from representing Luke. Luke filed a pro se response to

the Anders brief on December 1, 2015, claiming that the Court erred

in accepting his plea without determining that a factual basis

existed to support the charges Court failed to make a proper

assessment    of   his    relevant    conduct.       On    March   1,    2016,     the

Government    filed   a   motion     to    dismiss   the    appeal      or,   in   the

alternative, for affirmance of the judgment of conviction. On

June 3, 2016, the Second Circuit issued an order granting the

Government’s motion to dismiss with respect to Luke’s appeal of his

sentence, and granting the motion for summary affirmance with

respect to the appeal of his conviction, special assessment, and

forfeiture.




                                          -2-
      Luke commenced the instant § 2255 proceeding on September 25,

2017, alleging that trial counsel was ineffective. The Government

filed a response. Luke did not file a reply.

      The § 2255 proceeding was transferred to the undersigned on

October 2, 2018. For the reasons discussed below, relief under

§ 2255 is denied.

III. Standard Under § 2255

      “A prisoner in custody under sentence of a court established

by Act of Congress claiming the right to be

released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that

the court was without jurisdiction to impose such sentence, or that

the sentence was in excess

of the maximum authorized by law, or is otherwise subject

to collateral attack, may move the court which imposed the sentence

to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a).

A court may dismiss a § 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not

entitled to relief. E.g., Chang v. United States, 250 F.3d 79, 85-

86 (2d Cir. 2001).

IV.   Discussion

      The   Government   argues   that,   under   the   law   of   the   case

doctrine, Luke has waived his right to assert his present claims of

ineffective assistance of counsel because they were impliedly

adjudicated by the Second Circuit in his direct appeal of his

                                   -3-
conviction. The Government also contends that Luke’s ineffective

assistance of trial counsel claims are barred from review under

§ 2255 due to the waiver of his appellate and collateral review

rights in his plea agreement. Alternatively, the Government argues

that the claims are substantively without merit. As discussed

below, the Court finds that it is foreclosed from reviewing Lukes’s

claims due to the valid collateral rights waiver in his plea

agreement. Therefore, the Court need not address the Government’s

other arguments in favor of dismissal of the § 2255 Motion.

     In the plea agreement, Luke knowingly and voluntarily waived

his right to collaterally attack any sentence between 211 and 248

months or less. See Government’s Memorandum of Law (“Gov’t MOL”)

(Docket No. 30) at (citing Exhibit (“Gov’t Ex.”) 1 (Docket No. 30-

1), Plea Agreement, ¶¶ 22, 23; Gov’t Ex. 2, Plea Transcript at

p. 18). Specifically, the Agreement provided in pertinent part as

follows:

     22. The defendant understands that Title 18, United
     States Code, Section 3742 affords a defendant a limited
     right to appeal the sentence imposed. The defendant,
     however, knowingly waives the right to appeal and
     collaterally attack any component of a sentence imposed
     by the Court which falls within or is less than the
     sentencing range for imprisonment, a fine and supervised
     release set forth in Section III, ¶ 14, above [i.e., 211
     to 248 months (60 months on Count 2 to run consecutive to
     151 to 188 months on Count 1), a fine of $15,000 to
     1$8,000,000, and a term of supervised release 8 years],
     notwithstanding the manner in which the Court determines
     the sentence. . . .

     23. The defendant understands that by agreeing not to
     collaterally attack the sentence, the defendant is
     waiving the right to challenge the sentence in the event
     that in the future the defendant becomes aware of

                               -4-
      previously unknown facts or a change in the law which the
      defendant believes would justify a decrease in the
      defendant’s sentence. . . .

Agreement (Docket No. 30-1), ¶¶ 22-23. Here, the sentence actually

imposed by Judge Geraci was 130 months’ imprisonment on Count 1 and

60 months on Count 2 to be served consecutively to the sentence on

Count 1, for an aggregate sentence of 190 months’ imprisonment.

Gov’t MOL at 5 (citing Gov’t Ex. 3, Sentencing Transcript at 11).

This was 21 months less than the bottom end of the sentencing range

that Luke had agreed he would not appeal or collaterally attack.

      Where a defendant knowingly and voluntarily waives his appeal

and § 2255 rights in a plea agreement and obtains the benefits of

the plea agreement, the district court should enforce the § 2255

waiver provision and dismiss the petition. See Garcia-Santos v.

United States, 273 F.3d 506, 508 (2d Cir. 2001) (per curiam). Here,

the Court has reviewed the exhibits submitted by the Government as

well as the documents filed in Luke’s appeal to the Second Circuit

and finds that Luke’s plea agreement was entered into knowingly and

voluntarily,    and    with   awareness of     his   waiver of   appeal   and

collateral attack rights. This conclusion is supported by a number

of   facts   which    the   Second   Circuit   has   found   pertinent    when

assessing the nature of a defendant’s waiver of his appellate and

collateral rights. First, Luke signed the plea agreement, which

contained a provision specifically setting forth the conditions of

the appellate and collateral attack rights waiver. Second, the plea

agreement contained an acknowledgment, in which Luke attested that


                                      -5-
he had read the agreement, had been afforded a full opportunity to

discuss it with his attorney, agreed that it represented the total

agreement reached between himself and the Government, understood

all of the consequences of pleading guilty, fully agreed with the

agreement’s contents, and signed this agreement voluntarily and of

his own free will. See Gov’t Ex. 1, Plea Agreement at 13. Third,

during the plea colloquy, Judge Geraci confirmed that Luke had had

time to review the plea agreement with his attorney. See Gov’t MOL

at 3 (citing Gov’t Ex. 2, Plea Hearing Transcript, at 2). Fourth,

Judge Geraci, during the plea colloquy, reviewed the terms of the

appellate and collateral attack waiver of rights provision, and

Luke confirmed that he understood it. See Gov’t MOL at 3 (citing

Gov’t Ex. 2, Plea Hearing Transcript, at 18). Third, at the plea

hearing, Luke affirmed in open court and under oath that he had

read and understood the plea agreement. Fourth, in his § 2255

Motion, Luke does not claim that he did not understand the waiver

contained in his plea agreement. Fifth, as Luke acknowledges in his

§ 2255 Motion, the Second Circuit granted the Government’s motion

for       summary    affirmance     “due   to    the    appeal   waiver.”   §   2255

Memorandum of Law (Docket No. 27) at 2, ¶ 4. In light of the

foregoing facts, the Court concludes that Luke entered into the

plea agreement—which included an explicit and full waiver of his

collateral          and     appellate   rights—knowingly,        voluntarily,   and

intelligently. See Garcia-Santos, 273 F.3d at 508 (finding no error

by    §    2255     court    in   concluding     that   defendant   knowingly   and


                                           -6-
voluntarily   entered   plea   agreement,   which   contained   provision

waiving his right to appeal or file motion to vacate, where

defendant signed plea agreement, defendant advised sentencing court

that he had read and understood agreement, defendant did not

appeal, and defendant did not claim that he had not understood

waiver in his motion to vacate). Therefore, the Court finds that

Luke’s valid waiver precludes him from challenging his conviction

and sentence by way of § 2255. See id.

     Finally, the Court finds that no evidentiary hearing is

required because “the motion and the files and records of the case

conclusively show that the petitioner is entitled to no relief.” 28

U.S.C. § 2255.

V. Conclusion

     For the reasons discussed above, the Section 2255 Motion

(Docket No. 27) is denied. The Clerk of Court is directed to close

civil case No. 6:17-cv-06593-MAT.

     SO ORDERED.

                                         S/Michael A. Telesca

                                        HON. MICHAEL A. TELESCA
                                     United States District Judge

Dated:    November 9, 2018
          Rochester, New York.




                                   -7-
